Citation Nr: 1035363	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to restoration of service connection for non-
Hodgkin's lymphoma.

2.  Entitlement to an effective earlier than March 16, 2005, for 
a grant of service connection for non-Hodgkin's lymphoma.

3.  Entitlement to service connection for lung disability 
(claimed as secondary to non-Hodgkin's lymphoma).

4.  Entitlement to service connection for skin cancer (claimed as 
secondary to non-Hodgkin's lymphoma).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active service in the US Coast Guard from 
February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in  Fort Harrison, Montana.

In January 2010, the appellant testified before a Decision Review 
Officer.  A copy of the transcript is associated with the claims 
folder.

In June 2010, the appellant and B.H. testified before the 
undersigned Veterans Law Judge.  A copy of the transcript is 
associated with the claims folder.  The Board notes that the 
appellant submitted a copy of a private medical opinion dated 
April 2010 along with a waiver of consideration by the agency of 
original jurisdiction.  A review of the claims folder discloses 
that this opinion is a duplicate copy of evidence previously 
received and considered by the RO.  See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for lung disability and skin 
cancer, and an earlier effective date for the grant of service 
connection for non-Hodgkin's lymphoma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A clear and unmistakable error was not committed in the September 
2005 grant of service connection for non-Hodgkin's lymphoma.


CONCLUSION OF LAW

Service connection for non-Hodgkin's lymphoma is restored.  38 
C.F.R. § 3.105(d) (2009); Stallworth v. Nicholson, 20 Vet. App. 
482, 488 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000).



I.   Restoration

The appellant seeks restoration of service connection for non-
Hodgkin's lymphoma, which he argues was first manifested in 
service.

Service treatment records show that the appellant was 
hospitalized between August and September 1968, in Detroit, 
Michigan.  He was admitted for high fever and some abdominal 
symptoms and underwent an extensive workup with of imaging.  He 
was discharged without a diagnosis.  Report of examination dated 
December 1969 for discharge reflects normal clinical evaluation.  
It was noted "Excellent for discharge."

Private hospital records dated October 1986 reflects that the 
appellant presented with a 2 month history of high fever, 
nocturnal in origin, associated with breaking out in what he 
called "hives" in the extremities, involving also, sometimes, 
eyes and thickening tongue and lips.  By history, he was in 
service during the Vietnam War and travelled extensively 
throughout the East.  He reported similar episodes in 1968 and 
1980.  Possible exposure to chemicals in Vietnam was noted.  The 
impression was fever of unknown origin-angiodema.  Differential 
diagnoses included chronic parasitic infections and malaria; rule 
out toxoplasmosis; rule out lupus or rheumatoid arthritis; rule 
out serum sickness disease.  Final diagnoses were urticaria 
angiodema, etiology unknown, and fever of unknown origin.

Private medical records show that the appellant presented in 
September 1995 with abdominal pain and gas.  Imaging showed 
periaortic lymphadenopathy and soft tissue mass near the root of 
the mesentery on right, suggestive of lymphoma.  An exploratory 
laparotomy was performed in October 1995.  A mass was removed.  
The diagnosis was malignant lymphoma, diffuse large cell 
lymphocytic B-cell phenotype.  Chemotherapy was provided.

A letter dated October 1995 from Dr. DeAngelo reflects that the 
appellant had reported a "remote history of a fever of unknown 
origin while in Vietnam 20 years earlier but denied any 
constitutional complaints."

VA progress note dated March 2005 reflects a history that 
lymphoma was suspected in 1967 during service, and the opinion of 
this physician's assistant (PA) that the patient "has 
potentially had the lymphoma" since 1967 without its discovery 
until February 1995.  The PA noted in the progress note that 
appellant served in the Coast Guard off the coast of Vietnam for 
22 months, and moved cargo on and off the ship with the diffuse 
use of Agent Orange.  The PA opined that it was possible that the 
appellant came into contact with Agent Orange and that this was 
the "causative agent of this lymphoma."  The PA concluded that 
lymphoma was caused from Agent Orange exposure during the 
appellant's Vietnam era service off the coast of Southeast Asia.

In an August 2005 statement, the appellant reported that he 
sought service connection on a direct basis, arguing that his 
condition was first manifested in service, and not on the basis 
of exposure to herbicide agents.

In an October 2005 statement, the appellant indicated that his 
symptoms in service of fever and abdominal pain are consistent 
with his post service diagnosis for lymphoma and that he 
essentially had recurrent symptomatology since service.

On VA skin examination dated April 1996, the appellant reported 
trouble with urticaria for about one year and that no etiology 
was ever found.

On VA general examination in April 1996, the appellant reported 
that he had a prolonged period of fever and recurrent rash in 
1968, which was not diagnosed.  By history, he had malignant 
lymphoma.

An October 2005 medical opinion from Dr. DeLo reflects that the 
appellant was under his care and, by history, that he had been 
stationed in Vietnam from 1965 to 1970.  He stated that the 
appellant had had several episodes of unexplained fever and 
chills in his life, and that he was diagnosed with lymphoma in 
1995.  The physician opined that:

It is possible that preceding this diagnosis, he 
may have the harboring lymphoma.  The lymphoma may 
have been a low-grade lymphoma that smolder for 
many years with worsening in around 1995 when a 
laparotomy lead [sic] to his diagnosis.

A private consultation report dated May 2006 reflects evaluation 
for non-Hodgkin's lymphoma.  By history, the appellant was in 
Vietnam, in 1967 returned from Vietnam with fevers, and had 
fevers and hives in 1986-the cause of either episode was 
unknown.

In June 2006, a VA examination was conducted.  The examiner-a 
family nurse practitioner-reported that the appellant was "a 
difficult historian."  By history, the appellant stated that he 
was told in 1968 that lymphoma was suspected during 
hospitalization for recurrent fever, chills, night sweats, 
malaise, and weight loss and that he was subsequently diagnosed 
with non-Hodgkin's lymphoma.  The appellant noted that he had had 
episodes similar to those in 1968 between discharge and his 
diagnosis.  The nurse opined that it is least as likely as not 
that the appellant's symptoms in service were the first 
manifestations of the malignant lymphoma.  The rationale for this 
opinion was that the pattern of symptoms-fevers, abdominal pain, 
and weight loss-was repeated after service and at the time of 
his 1995 diagnosis for lymphoma.  The examiner noted that she had 
no oncology expertise, and that her opinion was heavily based on 
the October 1995 medical opinion of a private physician, Dr. 
DeLo.

On VA psychiatric examination in August 2009, the appellant 
reported that he was a boson's mate with the US Coast Guard 
between 1966 and 1970.  He indicated that he spent 22 months in 
Southeast Asia, but the examiner noted that only on further 
questioning the appellant made clear that he was never on land, 
only off-shore.

An expert medical opinion dated April 2009 by Dr. Guter, an 
oncologist, reflects his opinion-based on review of the entire 
claims folder-that the appellant's diagnosis for non-Hodgkin's 
lymphoma in 1995 was a new problem not related to the self-
limited illness in 1968 during service.  He further indicated 
disagreement with Dr. DeLo's theory of harboring lymphoma.  
Dr. Guter explained that the 1968 evaluation was extensive and 
yielded no diagnosis for lymphoma or evidence of low grade 
histology.  With regard to the favorable medical opinions, Dr. 
Guter acknowledged that it was "conceivable" that a low grade 
lymphoma could be overlooked, in spite of the workup, but that 
one would expect such to declare itself at least within 5 years 
in the absence of intervention."  Dr. Guter noted that the 
appellant presented in 1995 with diffuse large B-cell lymphoma 
and that there was no evidence of an associated low grade 
histology.  He emphasized that no low grade lymphoma was ever 
found and that the time course does not fit with his having a low 
grade lymphoma from 1968, undiagnosed, until his presentation 
with diffuse large B-cell lymphoma in 1995.  He stated that "I 
think he [the appellant] had a de novo diffuse large B-cell 
lymphoma at that time [1995]."  Dr. Guter further acknowledged 
the opinion that, since lymphoma was suspected in 1967, it 
probably was there from that interval until the subsequent 
diagnosis is 1995.  However, he explained that this was a flawed 
opinion because "if the patient had constitutional symptoms from 
non-Hodgkin's lymphoma in 1968, such would not spontaneously 
disappear and subsequently reappear 27 years later as diffuse 
large B-cell lymphoma."  Dr. Guter noted that he had seen the 
appellant to a limited extent both in the private sector and more 
recently at VA.

A VA medical opinion dated October 2009 by a family nurse 
practitioner reflects her opinion that the appellant's "non-
Hodgkin's lymphoma clearly and unmistakenably did not first 
manifest or occur during his period of service with the Coast 
Guard between 1966 and 1970 or within the one year following.  
She indicated that this conclusion was based on review of the 
claims file and review of the literature.  Specifically, she 
stated that the record shows all in-service diagnostic testing 
was negative for abnormal pathology, and the appellant had no 
further experience with similar symptoms until 1986-16 years 
after service discharge.  Furthermore, she noted that a Gallium 
scan in 1986 was negative and that there was no recurrence of 
symptoms until 1995 when diagnosed.  The nurse indicated that her 
review of the medical literature disclosed no data to support 
that non-Hodgkin's lymphoma can present for surviving 40 years or 
greater without treatment for the first 26 years.  The nurse 
indicated that she agreed with the medical of Dr. Guter.

Internet and treatise-type information concerning the nature of 
non-Hodgkin's lymphoma is associated with the claims folder.

At his DRO hearing in January 2010, the appellant submitted a 
file folder of argument and duplicate copies of evidence in the 
claims folder.  He essentially averred therein that the testing 
conducted prior to his diagnosis for non-Hodgkin's lymphoma in 
1995 was inconclusive, and that medical professionals have 
attributed his condition to symptoms experienced service-and, 
thus, restoration of benefits is warranted.

In hearings conducted in January 2010 before a DRO and in June 
2010 before the undersigned, the appellant testified that 
restoration of benefits is warranted because the symptoms he had 
in service were the first manifestations of his later diagnosed 
non-Hodgkin's lymphoma.

In a February 2010 rating decision, the RO severed service 
connection.  VA notified the appellant of this decision in a 
letter dated February 2010.  The rating decision became effective 
beginning on May 1, 2010.

A private medical statement dated April 2010 from Dr. Weiner of a 
medical oncology center, reflects a recitation of the appellant's 
medical history, including an emphasis on that the appellant 
first received a CAT scan in 1995.  He opined as follows:

It is possible for lymphomas to wax and wane and be 
there over years and even decades and it is at least 
as likely as not that his symptoms back in 1967 and 
1985 were a smoldering of his non-Hodgkin's lymphoma.

In an addendum also dated April 2010, Dr. Weiner stated that he 
reviewed records presented to him from the appellant from 1968 
and that the symptoms noted were "consistent with non-Hodgkin's 
lymphoma symptoms that he was later diagnosed with and this could 
again have been his problem all along."

With regard to the appellant's Vietnam era service aboard the 
USCG ship Mallow, the record confirms that he served aboard the 
Mallow during the Vietnam War era.  However, the evidence shows 
that he is not a combat veteran, and that he did not have a 
physical presence within the land boundaries of Vietnam to 
include the inland waterways.  A letter dated October 2009 from 
the National Archives and Records Administration (NARA) reflects 
that there was no indication that the USCGC Mallow-the vessel on 
which the appellant served-conducted operation off the coast of 
Vietnam or entered port in Vietnam during the period May 1966 to 
October 1967.  NARA reported that the USCGC Mallow deployed for 
ATON (Aids to Navigation) duty from 1965 to 1967 while stationed 
in Honolulu and used for the same from 1967 to 1975 while 
stationed in Guam.  NARA further reported that "her routes while 
stationed in Guam were American Samoa, Wake, Midway, Kwajalein, 
and Johnson Islands.  In correspondence dated May 2009, the U.S. 
Army and Joint Services Records Research Center (JSRRC) reported 
that it had no evidence to support that the Veteran was exposed 
to tactical herbicide agents while serving aboard a Navy or Coast 
Guard ship during the Vietnam era.  US Military history for the 
Mallow as maintained by the USCG similarly shows no record of 
activity off-shore of Vietnam.  Electronic correspondence dated 
June 2009 from the Deputy Historian, US Coast Guard, reflects 
that the ship on which the appellant service, Mallow, was not 
deployed to Vietnam, but that she was stationed in the Pacific 
during the time in question.

Relevant Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection may be severed only where evidence establishes 
that it is clearly and unmistakably erroneous, the burden of 
proof being upon the Government.  Where service connection is 
severed because of a change in or interpretation of a law or 
Department of Veterans Affairs issue, the provisions of §3.114 
are for application.  A change in diagnosis may be accepted as a 
basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, in 
the light of all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly erroneous.  38 
C.F.R. § 3.105(d).

A severance decision focuses--not on whether the original 
decision was clearly erroneous--but on whether the current 
"evidence establishes that [service connection] is clearly 
erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  
The burden of proof is on the Government.  38 C.F.R. § 3.105(d).  
The review of the record is not limited to evidence that was 
before the RO at the time the original adjudication was made.  
See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 
563, 566 (1991); Stallworth, supra. at 488; Daniels v. Gober, 10 
Vet. App. 474, 478 (1997).

If service connection is severed based on a lesser standard, such 
severance is erroneous as a matter of law.  See Stallworth v. 
Nicholson, 20 Vet. App. 482, 488 (2006) (vacating and remanding 
Board decision for failure to properly apply CUE standard in 
appeal for restoration of service connection); Graves v. Brown, 6 
Vet. App. 166, 170 (1994); Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).

Clear and unmistakable error (CUE) is an administrative failure 
to apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
It is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The United States Court of Appeals for Veterans Claims (Court) 
has equated the standards for severance of service connection and 
for demonstrating CUE in a prior final VA decision; however, 
there are differences in application of those standards.  See 
Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).  This is 
because the Secretary's regulation providing for the severance of 
service connection is written in the present tense.  See 38 
C.F.R. § 3.105(d).  Hence, the VA Secretary is not limited to the 
law and the record that existed at the time of the original 
decision in adjudicating a matter of severance of service 
connection.  Id.

Analysis

As an initial matter, the Board notes that the record on appeal 
is a long and complicated one, with conflicting and inconsistent 
lay and medical evidence.  The Board's task at this juncture, 
however, is not a balanced assessment of the weight and 
credibility of the evidence and an adjudication under the 
benefit-of-the-doubt standard.  Such an adjudication, applying 
the benefit-of-the-doubt standard at this point in time, would 
constitute legal error.  Stallworth at 488.  Rather, because the 
issue is now one of severance of service connection, the Board 
must now determine, with the burden of proof being upon the 
Government, whether currently the evidence compels the 
conclusion, as to which reasonable minds could not differ, that 
service connection for non-Hodgkin's lymphoma is not warranted.  
Stallworth at 488; Fugo v. Brown, 6 Vet. App. at 43; 38 C.F.R. § 
3.105(d).  Adjudication by the Board of a claim for severance of 
service connection under a less stringent standard would 
constitute error as a matter of law.  Stallworth at 488.

Consequently, in adjudication of the current appeal the Board 
will consider first whether there is sufficient evidence 
supporting the appellant's claim, to an extent that the essential 
criteria for service connection for non-Hodgkin's lymphoma are 
met.  Here, the claim of service connection is supported by 
cognizable evidence showing that non-Hodgkin's lymphoma diagnosed 
in 1995 was first manifested by symptoms in service-thus, the 
claim is plausible.

The record contains evidence that weighs in favor of the claim.  
For example, the March 2005 VA medical opinion, the October 2005 
medical opinion of Dr. DeLo, the June 2006 VA medical opinion, 
and the April 2010 oncology opinion of Dr. Weiner.  These 
opinions relate the post-service diagnosis of non-Hodgkin's 
lymphoma to the appellant's unexplained in-service fever and 
abdominal symptoms.  The opinions of oncology doctors DeLo and 
Weiner reflect that the symptoms of low grade lymphoma may 
smolder or wax-and-wane for many years, which would explain why 
the appellant had not been diagnosed previously with the disease, 
that is until he experienced a worsening in 1995 when non-
Hodgkin's lymphoma was initially diagnosed.

Additionally of record are a number of lay assertions from the 
appellant to the effect that he re-experienced the in-service 
symptoms during the years prior to his diagnosis for non-
Hodgkin's lymphoma, and that these were the same symptoms he 
presented with at the time he was diagnosed with that disease in 
1995.  Private hospital records dated October 1986 corroborate 
that the appellant had been hospitalized for high fever and hives 
although the final diagnoses were urticaria, angiodema, etiology 
unknown, and fever of unknown origin.

In his April 2010 medical opinion, Dr. Weiner stated that he had 
reviewed medical records provided by the appellant, and that his 
in-service symptoms were consistent with non-Hodgkin's lymphoma, 
diagnosed after service.  He further indicated that the 
appellant's symptoms in 1967 and 1985 were at least as likely as 
not smoldering of his non-Hodgkin's lymphoma.

The evidence cited above is sufficient to meet the criteria for 
service connection for non-Hodgkin's lymphoma.  Taken at face 
value, the evidence is sufficient to establish that non-Hodgkin's 
lymphoma was first manifested in service.  38 C.F.R. § 3.303.

The Board acknowledges that there is additionally a body of 
assembled countervailing evidence that may be construed as 
significantly diminishing the weight and probative value of the 
evidence discussed above.  However, as noted above, the Board's 
task in assessing whether severance of service connection was 
proper is not to assess the probative value and weight of 
evidence proffered, or to determine whether the preponderance of 
the evidence is against the claim on appeal.  Rather, it is the 
Board's task to determine whether a grant of service connection 
constitutes CUE; a nuanced balancing of the weight, credibility, 
and probative value of the evidence of record in making such a 
determination constitutes legal error.  Stallworth at 488.  In 
sum, the Board finds that a severance of service connection for 
non-Hodgkin's lymphoma is not compelled by the evidence of 
record.  

Here, the severance is based upon a retroactive change in 
diagnosis (rather than a current change in diagnosis) covering 
the time period during service.  However, the opinion from a VA 
physician is equivocal.  At best, there is a certification from a 
family nurse practitioner.  However, it is clear from the 
regulation that the certification should come from a physician or 
physicians.  Although section 3.105(d) does recognize a 
certification from other proper medical authority, nothing in 
this file leads us to conclude that this family nurse 
practitioner has the expertise that would rise to the level of a 
"proper medical authority" in this type of medically complex 
case.  Even the certification itself casts doubt on the 
competence of this family nurse practitioner to over-rule the 
opinions of oncologists.  We conclude that if the regulation 
intended that the certification could come from almost anyone; 
the regulation would not have restricted the certification to 
physician, physicians or other proper medical authority.  Here, 
we are not compelled to accept a certification of error in a 
complex medical matter from a family nurse practitioner when we 
are faced with more convincing opinions from oncologists and 
physicians.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).

As discussed in detail above, sufficient evidence is of record to 
grant the benefit sought on appeal.  Therefore, no further notice 
or development is needed with respect to this matter.

The Board notes that, during the hearing before this undersigned 
Veterans Law Judge, testimony was elicited that explored the 
nature of the issues before the Board and clarified those issues 
for the record.  The position of the appellant and the service 
organization was clarified.  Although the submission of 
additional evidence was not suggested, it was clear that there no 
additional evidence to submit.  The actions of the Veterans Law 
Judge comply with 38 C.F.R. § 3.103.


ORDER

Restoration of service-connection for non-Hodgkin's lymphoma is 
granted.



REMAND

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Furthermore, VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.

Here, the record contains conflicting and inconsistent medical 
opinions with respect to whether the appellant has a lung 
disorder attributable to non-Hodgkin's lymphoma treatment.  While 
the VA respiratory examinations and opinions of record addressed 
left phrenic nerve paralysis and catheter insertion, the reports 
of examination do not address whether the appellant has lung 
disability related to other types of treatment for non-Hodgkin's 
lymphoma.  It is noted that a VA medical opinion dated March 2009 
reflects that the appellant's lung condition is not caused by 
non-Hodgkin's lymphoma because he had a left lower lobe disorder 
prior to chemotherapy and mediport insertion.  However, on VA 
respiratory examination in May 2009, the examiner opined that it 
was at least as likely as not that lung disability was caused by 
or the result of the central line placement in 1995/1996 for 
treatment of non-Hodgkin's lymphoma.  In December 2009, the same 
examiner from May 2009 reiterated that the appellant's lung 
condition was not attributable to non-Hodgkin's lymphoma or 
treatment thereof, and that his lung condition was not aggravated 
by non-Hodgkin's lymphoma or treatment thereof. 

Notwithstanding the mixed VA opinions, a private physician 
treating the appellant for lung problems indicated in January 
2006 that the appellant had restrictive airway issues due to 
radiation scarring.  Another private physician treating the 
appellant indicated in January 2009 that the appellant had 
chronic nerve injury secondary to placement of port required for 
treatment of lymphoma.

The Board observes that the VA opinions were not prepared by a 
physician skilled in the field of pulmonary disorder-but rather 
by family nurse practitioner, and that they ignore whether there 
is any additional lung disability related to other types of 
treatment to include radiation therapy and chemotherapy.

Therefore, the Board believe a VA examination by a physician 
skilled in respiratory disorders should be conducted to identify 
all lung disorders and indicate whether any disorders found are 
attributable to non-Hodgkin's lymphoma or treatment for that 
disease (to include insertion of the mediport, radiation therapy, 
and chemotherapy).  The opinion must address the other opinions 
of record.  The opinion must be supported by a complete 
rationale.

With regard to the claim for skin cancer, the Board observes that 
the private treatment records dated since January 2008 of Dr. 
Goldes have not been obtained.  A letter dated March 2010 from 
Dr. Goldes reflects that the appellant had been treated by him 
for over 2 years for various skin cancers.  The record contains 
private treatment notes and pathology reports dated January 2008 
and prior.  The outstanding records should be requested on behalf 
of the appellant.  It is noted that VA's duty to assist includes 
requesting relevant medical records.  38 C.F.R. § 3.159.

Lastly, in view of the restoration of service connection for non-
Hodgkin's lymphoma, the claim for an earlier effective date for 
the grant of service connection is remanded to the RO for 
consideration anew.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant should be scheduled for a 
VA examination by a pulmonologist.  The 
claims folder must be available for review.  
All pulmonary/respiratory disorders should be 
identified.  The physician should clearly 
address the follow and provide a complete 
rationale for all opinions:
(a) Whether any pulmonary/respiratory 
disorder(s) found is/are attributable to 
service-connected non-Hodgkin's lymphoma 
or treatment thereof, to include 
radiation and chemotherapy; and
(b) Whether serviced-connected non-
Hodgkin's lymphoma, or treatment thereof, 
has caused aggravation-that is, an 
increase in severity-of any non-service-
connected disability considering the 
baseline level of severity as well as any 
increase in severity due the natural 
progress of the disease from the current 
level.  

2.  All private treatment record of Dr. 
Goldes dated since January 2008 pertaining to 
the skin cancer claim should be obtained and 
associated with the claims folder.

3.  In view of the restoration of service-
connection for non-Hodgkin's lymphoma, the RO 
should consider anew the claim for an earlier 
effective date for non-Hodgkin's lymphoma.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


